Citation Nr: 0529002	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-02 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Counsel





INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1969, and from May 1981 to November 1983.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, that found new and material evidence 
had been presented to reopen a claim of entitlement to 
service connection for schizoaffective disorder; the claim 
was then denied on the merits.

The issue on appeal is characterized as a claim to reopen 
because the Board must first determine if there is new and 
material evidence to reopen the claim, regardless of what the 
RO may have determined in this regard.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In a May 1988 rating decision, the RO denied entitlement 
to service connection for a psychiatric disorder.

2.  The RO notified the veteran of the May 1988 rating 
decision by letter dated
June 2, 1988, and he did not appeal.  

3.  Evidence received since the May 1988 rating decision is 
so significant that it must be considered to fairly decide 
the merits of the claim.

4.  The veteran has schizoaffective disorder that is related 
to military service.
 



CONCLUSIONS OF LAW

1.  The May 1988 rating decision denying entitlement to 
service connection for a nervous disorder is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2005).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  Schizoaffective disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The evidence of record at the time of the May 1988 rating 
decision established the veteran had a psychiatric 
disability, but the evidence did not include an opinion 
linking the veteran's psychiatric disability to service.  The 
RO therefore denied entitlement to service connection, and 
notice of the decision was sent to the veteran in June 1988.  
He did not disagree with the decision within one year of 
notification, and that decision is final.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. §§ 20.302, 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency 


decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In June 2001, the RO received a letter from treating 
physician S. Andrews, M.D., linking the veteran's current 
disability of schizoaffective disorder to service.  
As this is a competent medical opinion addressing the 
etiology of the veteran's current psychiatric disability, it 
is so significant that it must be considered to fairly decide 
the merits of the claim.  Accordingly, the evidence received 
subsequent to the May 1988 rating decision is new and 
material and serves to reopen the veteran's claim.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).

Various examinations and treatment records show the veteran 
has a current psychiatric disorder.  There are, however, 
conflicting medical opinions of record addressing the 
etiology of the veteran's psychiatric disability.  

Dr. Andrews, indicated that he reviewed the veteran's service 
medical records, and rendered the June 2001 opinion that 
there is a high probability the veteran's schizoaffective 
disorder began during military service.  In his rationale, he 
cited 1969 service medical records that discussed 
intermittent treatment for anxiety and emotional problems, 
and he noted the veteran would have likely received even more 
psychiatric treatment in service if he were not nearing the 
end of his tour of duty overseas during the latter part of 
1969.  Addressing the veteran's extensive history of 
substance abuse, Dr. Andrews opined it was an attempt to 
self-medicate.

The Board attaches significant probative value to the opinion 
of Dr. Andrews.  His opinion includes a rationale based on a 
review of the service medical records, which indeed contain 
1969 medical notations of anxiety and emotional problems.  
The 


opinion is further supported by other evidence of record, 
such as the July 2001 lay statements from the veteran's 
family members in which it is essentially reported the 
veteran's behavior upon his return from his first period of 
service was markedly different than his behavior prior to 
service.

Conversely, a June 2002 VA examiner concluded the veteran's 
current schizoaffective disorder was not related to service.  
The VA examiner provided a well-reasoned rationale for the 
opinion, and this compels the Board to accord significant 
probative value to this opinion as well.  However, rather 
than disproving the claim, the VA examiner's opinion merely 
demonstrates the evidence in this case is so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations.  The evidence of 
record is in equipoise, and entitlement to service connection 
for schizoaffective disorder must be granted.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, it is noted that the reopening of the claim and the 
granting of service connection obviates the need for further 
development pursuant to VA's duty to notify and assist.


ORDER

Service connection for schizoaffective disorder is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


